                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division



UNITED STATES OF AMERICA,

V.                                               Docket No. l:I9-PO-1666


JENNIFER HERNANDEZ,

              Defendant.



                                          ORDER


       On August 8, 2019, the defendant, pro se, filed a Motion to Dismiss(Docket No. 3).

As counsel has been appointed in this case and the case continued to November 12, 2019

before the undersigned, the Motion to Dismiss will be addressed at that time.

       Entered this 1O*** day of August,2019.


                                                       ./s/.
                                          John F. Anderson
                                           United Slates Magistrate Judge
                                            John P. Anderson
                                             United States Magistrate Judge

Alexandria, Virginia
